DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,170,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 11,170,415. The method maintaining, in memory, an online marketplace comprising a plurality of dialog system extension elements, wherein each of the plurality of dialog system extension elements includes a dialog system plugin, a dialog system add-on, a dialog system update, or a dialog system upgrade; receiving a speech-based user request from an end user via a dialog system interface of a dialog system associated with the end user, wherein the dialog system is associated with a virtual assistant at least partially installed on a user device of the end user and wherein one or more existing dialog system extension elements are already installed in the dialog system of the limitation of US Patent No. 11,170,415 having limitations determining, based on processing the user request using at least the automatic speech recognizer and the natural language processing module, that the dialog system associated with the end user cannot process the user request with functionalities of the one or more existing dialog system extension elements of the dialog system that is associated with the end user; in response to determining that the dialog system associated with the end user cannot process the user request with the one or more existing dialog extension elements. The difference is the claims US Patent No. 11,170,415 having the limitations identifying, from the online marketplace, a given dialog system extension element, of the plurality of dialog system extension elements, that is capable of processing the user request, wherein the given dialog extension element is in addition to the existing dialog extension elements; providing a recommendation to the end user to authorize installing the given dialog system extension element in the dialog system; receiving authorization for installing the given dialog system extension element in the dialog system from the end user which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 17/521,115 into the narrower limitation of the U.S. Patent No. 11,170,415 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 9 and 17 of the instant application, they have similar limitations and are anticipatory by claim 1 of the U.S. Patent No. 17/521,115.

Instant Application No. 17/521,115.
Claim 1.   A method performed by at least one processor, the method comprising:
maintaining, in memory, an online marketplace comprising a plurality of dialog system extension elements, wherein each of the plurality of dialog system extension elements includes a dialog system plugin, a dialog system add-on, a dialog system update, or a dialog system upgrade; 
receiving a speech-based user request from an end user via a dialog system interface of a dialog system associated with the end user, wherein the dialog system is associated with a virtual assistant at least partially installed on a user device of the end user and wherein one or more existing dialog system extension elements are already installed in the dialog system; 
processing the user request using at least an automatic speech recognizer and a natural language processing module; 
identifying, from the online marketplace, a given dialog system extension element, of the plurality of dialog system extension elements, that is capable of processing the user request, wherein the given dialog extension element is in addition to the existing dialog extension elements; determining that the dialog system associated with the end user cannot process the user request with functionalities of the one or more existing dialog system extension elements of the dialog system that is associated with the end user; 
providing a recommendation to the end user to authorize installing the given dialog system extension element in the dialog system; receiving authorization for installing the given dialog system extension element in the dialog system from the end user; and 
based on the received authorization: installing the given dialog system extension element in the dialog system, and causing the user request to be processed with the given dialog system extension element. 

US Patent No. 11,170,415. 
Claim 1.  A method performed by at least one processor, the method comprising:

 maintaining, in memory, an online 
marketplace comprising a plurality of dialog system extension elements, wherein each of the plurality of dialog system extension elements includes a dialog system plugin, a dialog system add-on, a dialog system update, or a dialog system upgrade; 
receiving a speech-based user request from an end user via a dialog system interface of a dialog system associated with the end user, 
wherein the dialog system is associated with a virtual assistant at least partially installed on a user device of the end user and wherein one or more existing dialog system extension elements are already installed in the dialog system; 

processing the user request using at least an automatic speech recognizer and a natural language processing module; 
determining, based on processing the user request using at least the automatic speech recognizer and the natural language processing module, that the dialog system associated with the end user cannot process the user request with functionalities of the one or more existing dialog system extension elements of the dialog system that is associated with the end user;
in response to determining that the dialog system associated with the end user cannot process the user request with the one or more existing dialog extension elements:
identifying, from the online marketplace, a given dialog system extension element, of the plurality of dialog system extension elements, that is capable of processing the user request, wherein the given dialog extension element is in addition to the existing dialog extension elements; providing a recommendation to the end user to authorize installing the given dialog system extension element in the dialog system; receiving authorization for installing the given dialog system extension element in the dialog system from the end user; and 
based on the received authorization: installing the given dialog system extension element in the dialog system, and causing the user request to be processed with the given dialog system extension element.





Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 1 and 11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Welingkar et al. (US Patent Application Publication No. 2009/0210702); Fernando et al. (US Patent Application Publication No. 2004/0034860) and Sulman (US Patent Application Publication No. 2015/0039292) combination fail to disclose or suggest one or more of the features of the independent claims 1, 9 and 17.
In summary, Welingkar discloses the device manufacture may further provide the developer with a software program, which may comprise a plug-in to an integrated development environment, such as Eclipse, or other software program. Eclipse is an open source community, whose projects are focused on building an open development platform comprising extensible frameworks, tools and runtimes for building, deploying and managing software across the lifecycle. The server receives an application uploaded by the developer to the signing server and the server signs and publishes the application with appropriate vendor or developer information. The user mobile device is configured to find/search for applications, download applications, and/or launch and use applications (i.e. virtual assistant)].
Fernando teaches a request for specific functionality is received by the application manager, the application manager queries the database to locate the appropriate extension object provider, checks the validity of the request and of the provider, instantiates the appropriate extension object, obtains the required interfaces, and identifies the instantiated extension object to the requesting component.
Sulman discloses determining a query type for each user query, the query type selected from a group comprising a functional query, an entity query and a clarification query; wherein the functional query comprises a request for a particular new command to perform a particular type of function; the entity query relates to an entity associated with the particular new command having the particular type of function; and the clarification query is responsive to a clarification question posed to clarify a prior user query having the particular type of function.
None of the prior art of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 1 and similarly recited in independent claims 9 and 17.
Specifically, the prior art fails to teach a method performed by at least one processor, the method comprising: maintaining, in memory, an online marketplace comprising a plurality of dialog system extension elements, wherein each of the plurality of dialog system extension elements includes a dialog system plugin, a dialog system add-on, a dialog system update, or a dialog system upgrade; receiving a speech-based user request from an end user via a dialog system interface of a dialog system associated with the end user, wherein the dialog system is associated with a virtual assistant at least partially installed on a user device of the end user and wherein one or more existing dialog system extension elements are already installed in the dialog system; processing the user request using at least an automatic speech recognizer and a natural language processing module; identifying, from the online marketplace, a given dialog system extension element, of the plurality of dialog system extension elements, that is capable of processing the user request, wherein the given dialog extension element is in addition to the existing dialog extension elements; determining that the dialog system associated with the end user cannot process the user request with functionalities of the one or more existing dialog system extension elements of the dialog system that is associated with the end user; providing a recommendation to the end user to authorize installing the given dialog system extension element in the dialog system; receiving authorization for installing the given dialog system extension element in the dialog system from the end user; and based on the received authorization: installing the given dialog system extension element in the dialog system, and causing the user request to be processed with the given dialog system extension element. 
The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 2-8, 10-16 and 18-20 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171